--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody National Reit I, Inc. 8-K [moody-8k_0607.htm]

 
EXHIBIT 10.6

 
COMMERCIAL LOAN AGREEMENT


THIS COMMERCIAL LOAN AGREEMENT is made and entered into as of the 3rd day of
June, 2011, but effective as of the 5th day of May, 2011, by and among PATRIOT
BANK, a Texas banking association, whose address for purposes of notice
hereunder is 7500 San Felipe, Suite 125, Houston, Texas 77063, Attention: Jim
Franer (“Lender”), MNHP NOTE HOLDER, LLC, a Delaware limited liability company
(“Borrower”),  BRETT C. MOODY (“BCM”), MOODY NATIONAL REALTY COMPANY, L.P., a
Texas limited partnership, (“MNRC”), MOODY NATIONAL MORTGAGE CORPORATION, a
Texas corporation (“MNMC”), and MOODY NATIONAL MANAGEMENT, L.P., a Texas limited
partnership (“MNM”).  The address for notice hereunder to Borrower, BCM, MNRC,
MNMC and MNM is 6363 Woodway, Suite 110, Houston, Texas 77057.


RECITALS


A.           Borrower desires that Lender extend to Borrower a loan in the
amount of ELEVEN MILLION FOUR HUNDRED EIGHTY-THREE THOUSAND TWO HUNDRED
SEVENTY-NINE AND 54/100 DOLLARS ($11,483,279.54) to finance Borrower’s
acquisition of the Collateral Note and the other Collateral Loan Documents.


B.           The Loan Parties are executing the Loan Documents contemporaneously
herewith.


C.           Borrower desires to secure all of its obligations under the Loan
Documents by granting to Lender a Lien upon the Collateral Note and the
Collateral Loan Documents as set forth in the Loan Documents.


D.           Guarantors desires to guaranty repayment of the Indebtedness as set
forth in the Guaranty Agreements.


E.           The Loan Parties and Lender desire to document the terms and
conditions under which the funds will be loaned to Borrower by Lender, and to
document the respective rights, duties and obligations of the Loan Parties and
Lender with respect to such loan, the Loan Documents, and any and all renewals,
rearrangements or extensions thereof.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loan and commitment hereinafter referred to, the Loan
Parties and the Lender agree as follows:


ARTICLE I
DEFINITIONS AND USE OF TERMS


1.01           Certain Definitions.  In addition to the terms defined throughout
this Agreement, the following terms shall have the following meanings, unless
the context otherwise requires:


“Affiliate” means, as to any Person, any other Person: (a) directly or
indirectly controlling, controlled by, or under common control with, such
Person; (b) directly or indirectly owning or holding

 
 
 

--------------------------------------------------------------------------------

 

10% or more of any equity interest in such Person; or (c) 10% or more of whose
voting stock or other equity interest is directly or indirectly owned or held by
the Person in question. For purposes of this definition, "control" (including
with correlative meanings, the terms "controlling", "controlled by," and "under
common control with") means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise;
provided, however, in no event shall Lender be deemed an Affiliate of any Loan
Party.


"Agreement" means this Commercial Loan Agreement, as the same may from time to
time be amended or supplemented.


“Allonge” means an allonge in form and substance satisfactory to Lender in its
sole discretion, to be executed and delivered by Borrower to Lender to assign
and transfer the Collateral Note to Lender.


"Borrower" means all Persons named Borrower in the first paragraph of this
Agreement.


“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in Texas are authorized or required by law to close.


“Change of Control” shall occur if (a) MNOPI and MNRC shall collectively cease
beneficially to own and control, directly or indirectly, at least 51% of the
issued and outstanding Equity Interests in Borrower, (b) MNOPI shall cease to
serve as the sole manager of Borrower, or (c) all of the current holders of
Equity Interests in either Guarantor, MMC and/or MRC shall cease beneficially to
own and control, directly or indirectly, at least 70% of the issued and
outstanding Equity Interests in either Guarantor, MMC and/or MRC.


"Closing Date" means the execution date of this Agreement.


"Code" means the Uniform Commercial Code of the State of Texas or of any other
state having jurisdiction with respect to any of the Rights of Lender under the
Loan Documents.


“Collateral” means all property, now or hereafter existing or hereafter
acquired, real or personal, tangible or intangible, and all rights thereto,
mortgaged or pledged to, or purported to be subjected to a Lien in favor of,
Lender pursuant to the Loan Documents, including, without limitation, the
Collateral Note and the other Collateral Loan Documents.  The term “Collateral”
is expressly defined as meaning all or, where the context permits or requires,
any portion of the Collateral and all or, where the context permits or requires,
any interest therein.


“Collateral Assignment” means the Collateral Assignment of Note and Liens of
even date herewith pursuant to which Borrower pledges the Collateral Note and
other Collateral Loan Documents to Lender as security for the Loan, as the same
may be amended, supplemented, restated or otherwise modified from time to time.


“Collateral Loan Agreement” means the Amended and Restated Commercial Loan
Agreement dated March 5, 2010, to be effective as of March 5, 2010, between
Collateral Note Maker and Lender.


“Collateral Loan Documents” means, collectively, the Collateral Note and all
instruments, agreements and documents evidencing, relating to and/or securing
all or any portion of the indebtedness

 
2

--------------------------------------------------------------------------------

 

evidenced by the Collateral Note, as such instruments, agreements and documents
may have been or may hereafter be amended from time to time.


“Collateral Loan Party” has the meaning ascribed to such term in the Collateral
Assignment.


“Collateral Note” means that certain Real Estate Lien Note (Non-Recourse) dated
August 5, 2008, executed by Collateral Note Maker, payable to the order of
Lender in the stated principal amount of $13,000,000.00, as assigned by Lender
to Borrower, and any and all renewals, modifications rearrangements,
reinstatements, enlargements, or extensions of such promissory note or of any
promissory note or notes given in renewal, substitution or replacement therefor.


“Collateral Note Maker” means MOODY NATIONAL HP GRAPEVINE TRUST, a Delaware
statutory trust.


“Collateral Property” has the meaning ascribed to such term in the Collateral
Assignment.


"Constituent Documents" means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (g) in the case of any other entity, its organizational and governance
documents and agreements.


"Current Date" means a date within thirty (30) days prior to the Closing Date.


"Debtor Relief Laws" means any applicable liquidation, conservatorship,
bankruptcy, moratorium, arrangement, insolvency, reorganization, or other
similar laws, domestic or foreign, including but not limited to those in Title
11 of the United States Code, as amended from time to time, affecting the rights
or remedies of creditors generally, as in effect from time to time.


“Default” means any condition or event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.


“Environmental Law” means all federal, state, or local laws, statutes,
ordinances and regulations, whether now existing or hereafter in effect,
pertaining to health, industrial hygiene, or the environmental conditions on,
under, or about the Collateral, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of
1980, 42 U.S.C. § 9601 et seq. (“CERCLA”), the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”), the Clean Water Act,
33 U.S.C. § 1251 et seq. (“CWA”), the Clean Air Act, 42 U.S.C. § 7401 et seq.
(“CAA”), the Federal Water  Pollution Control Act, 33 U.S.C. § 1251 et seq. and
any corresponding state laws or ordinances, the Texas Water
Code § 26.001 et seq. (“TWC”), the Texas Solid Waste Disposal Act, Texas Health
& Safety Code § 361.001 et seq. (“THSC”), and regulations, rules, guidelines
and/or standards promulgated pursuant to such laws, statutes and regulations,
and such statutes, regulations rules, guidelines and standards are amended from
time to time.


“Environmental Claim” means any third party (including Governmental Authorities
and employees) action, lawsuit, claim or proceeding (including claims or
proceedings at common law or under the Occupational Safety and Health Act or
similar laws relating to safety of employees) which seeks to impose liability
for (i) noise; (ii) pollution or contamination of the air, surface water, ground

 
3

--------------------------------------------------------------------------------

 

water or land or the clean-up such pollution or contamination; (iii) solid,
gaseous or liquid waste generation, handling, treatment, storage, disposal or
transportation; (iv) exposure to Hazardous Substances; (v) the safety or health
of employees or (vi) the manufacture, processing, distribution in commerce or
use of Hazardous Substances.  An “Environmental Claim” includes a common law
action, as well as a proceeding to issue, modify or terminate an Environmental
Permit, or to adopt or amend a regulation to the extent that such a proceeding
attempts to redress violations of an applicable permit, license, or regulation
as alleged by any Governmental Authority.


“Environmental Liabilities” means all liabilities arising from any Environmental
Claim, Environmental Permit or requirement of Environmental Law under any theory
of recovery, at law or in equity, and whether based on negligence, strict
liability or otherwise, including remedial, removal, response, abatement,
restoration (including natural resources), investigative, monitoring, personal
injury and damage to Property or natural resources or injuries to persons, and
any other related costs, expenses, losses, damages, penalties, fines,
liabilities and obligations, and all costs and expenses necessary to cause the
issuance, reissuance or renewal of any Environmental Permit, including
reasonable attorneys’ fees and court costs.


“Environmental Matters” means matters relating to pollution or protection of the
environment, including emissions, discharges, releases or threatened releases of
Hazardous Substances into the environment (including ambient air, surface water
or ground water, or land surface or subsurface), or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances.


“Environmental Permit” means any permit, license, approval or other
authorization under any applicable Laws relating to pollution or protection of
health or the environment, including laws, regulations or other requirements
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants or hazardous substances or toxic materials or wastes
into ambient air, surface water, ground water or land surface or subsurface; or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants or
Hazardous Substances.


“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000, et seq., amendments thereto, successor statutes, and regulations or
guidance promulgated thereunder.


“ERISA Plan” means any employee benefit plan subject to Title IV of ERISA and
maintained by a Loan Party or any such plan to which a Loan Party is required to
contribute on behalf of its employees.


“Excepted Liens” means: (i) Liens for taxes, assessments or other governmental
charges or levies not yet due or which are being contested in good faith by
appropriate action; (ii) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations; (iii) legal or equitable encumbrances deemed to exist by
reason of negative pledge covenants and other covenants or undertakings of like
nature; and (iv) legal or equitable encumbrances deemed to exist by reason of
the existence of any litigation or other legal proceeding or arising out of a
judgment or award with respect to which an appeal is being prosecuted.

 
4

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning set forth in Article VII and in any other
provision hereof using the term.


"Financial Statements" means, individually and/or collectively, the financial
statements of Borrower and any other Loan Party submitted to Lender from time to
time.


“GAAP”  means generally accepted accounting principles as set forth in
statements from Auditing Standards No. 69 entitled "The Meaning of ’Present
Fairly in Conformance with Generally Accepted Accounting Principles in the
Independent Auditors Reports’" issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.


"Governmental Authority" means any and all applicable courts, boards, agencies,
commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) or for any quasi-governmental units (development districts or
authorities), whether now or hereafter in existence.


"Guarantor" means, individually and/or collectively, as the context may permit
or require, BCM, MNRC, MNMC and MNM.


"Guaranty Agreement" means a continuing guaranty of the Indebtedness executed by
Guarantor.


“Hazardous Substance”  means any substance, product, waste, or other material
which is or becomes listed, regulated, or addressed as being a toxic, hazardous,
polluting, or similarly harmful substance under any Environmental Law, including
without limitation: (i) any substance included within the definition of
“hazardous waste” pursuant to Section 1004 of RCRA; (ii) any substance included
within the definition of “hazardous substance” pursuant to Section 101 of
CERCLA; (iii) any substance included within the definition of “regulated
substance” pursuant to Section 26.342(9) of TWC; (iv) any substance included
within the definition of “hazardous substance” pursuant to Section 361.003(13)
of THSC; (v) asbestos; (vi) polychlorinated biphenyls; (vii) petroleum products;
(viii) underground storage tanks, whether empty, filled or partially filled with
any substance; (ix) any radioactive materials, urea formaldehyde foam
insulation, radon; and (x) any other chemical, material or substance the
exposure to which is prohibited, limited or regulated by any Governmental
Authority on the basis that such chemical, material or substance is toxic,
hazardous or harmful, to human health or the environment.


"Indebtedness" means all obligations, indebtedness, and liabilities of Borrower
and/or any other Loan Party to Lender, now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligations, indebtedness, and liabilities under this Agreement,
any swap or other hedge agreements maintained with Lender, the other Loan
Documents, any cash management or treasury services agreements and all interest
accruing thereon (whether a claim for post-filing or post-petition interest is
allowed in any insolvency, reorganization or similar proceeding) and all
reasonable attorneys' fees and other expenses incurred in the enforcement or
collection thereof.


“Laws” means all of the following in effect at any time: (a) all orders of any
court, all federal, state, county, municipal and other governmental and
quasi-governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions, whether now or hereafter enacted and in
force, including, without limitation, the Americans with Disabilities Act, 42
U.S.C. Sections 12101

 
5

--------------------------------------------------------------------------------

 

12213 (1991), all Terrorism Laws and all Environmental Laws, any zoning or other
land use entitlements and any requirements which may require repairs,
modifications or alterations in or to the Collateral, (b) all foreign country
(non-United States) statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions, whether now or hereafter enacted and in
force, (c) all Permits at any time in force affecting the Collateral or the
occupancy, operation, ownership, transfer or use thereof, and (d) all covenants,
agreements, restrictions and encumbrances running in favor of any Person,
contained in any instruments, either of record or known to Borrower, at any time
in force affecting the Collateral or the occupancy, operation, ownership,
transfer or use thereof.


“Leases” shall mean any and all written leases, master leases, subleases,
licenses, concessions, rental agreements, or other agreements (whether written
or oral, or now or hereafter in effect) which grant to third parties a
possessory interest in and to, or the right to use or occupy, all or any part of
the Real Property Collateral, together with all security and other deposits or
payments made in connection therewith.


"Lender" means Lender named in the first paragraph of this Agreement and its
successors and assigns, in whole or in part.


"Lien" means any lien, mortgage, pledge, security interest, charge, or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) intended to secure an
obligation to a creditor.


"Loan" means that certain loan extended by Lender to Borrower in the principal
amount of ELEVEN MILLION FOUR HUNDRED EIGHTY-THREE THOUSAND TWO HUNDRED
SEVENTY-NINE AND 54/100 DOLLARS ($11,483,279.54) pursuant to this Agreement.


"Loan Documents" means this Agreement, the Note, the Guaranty Agreements, the
Allonge, the Collateral Assignment, and any and all other documents now or
hereafter executed or delivered by Borrower, any other Loan Party or any other
Person in connection with the Loan, the indebtedness evidenced by the Note, or
the covenants contained in this Agreement or in any other Loan Document.  


“Loan Party” means Borrower, each Guarantor and each other Person who is, or
whose property is, directly or indirectly liable for the Indebtedness or any
part thereof.


"Margin Stock" has the meaning given thereto in Section 221.3(v) of Regulation
U, promulgated by the Board of Governors of the Federal Reserve System, F.R.S.
Reg. U., 12 C.F.R. part 221 (January 1, 1983 revision), as amended from time to
time.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of Borrower or any
other applicable Person; (b) the ability of Borrower or any other applicable
Person to perform any of its obligations under the Loan Documents; or (c) the
validity or enforceability of this Agreement, the Note or any other Loan
Document or the Rights of Lender under the Loan Documents.


“Maturity Date” means March 5, 2018, as the same may hereafter be accelerated
pursuant to the provisions of the Note, or any of the other Loan Documents.

 
6

--------------------------------------------------------------------------------

 

“Maximum Rate” means on any day, the maximum non-usurious rate of interest
permitted for that day by whichever of applicable federal or Texas (or any
jurisdiction whose usury laws are deemed to apply to the Note or other loan
documents despite the intention and desire of the parties to apply the usury
laws of the State of Texas) laws permit the higher interest rate, stated as a
rate per annum.  On each day, if any, that Chapter 1D of Title 79, Texas Rev.
Civ. Stats. 1925, as amended, establishes the Maximum Rate, the Maximum Rate
shall be the “Weekly Rate Ceiling” (as defined in Section 303 of the Texas
Finance Code) for that day.  Lender may from time to time, as to current and
future balances, implement any other ceiling under the Texas Finance Code or
Chapter 1D by notice to Borrower, if and to the extent permitted by the Texas
Finance Code or Chapter 1D.  Without notice to Borrower or any other Person, the
Maximum Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum non-usurious rate of interest permitted by
applicable law fluctuates.  If no maximum non-usurious rate is established by
applicable law, then the term “Maximum Rate” shall mean a rate of interest equal
to eighteen percent (18%) per annum.


“MMC” means MOODY MANAGEMENT CORPORATION, a Texas corporation.


“MNOPI” means MOODY NATIONAL OPERATING PARTNERSHIP I, L.P., a Delaware limited
partnership.


“MNRI” means MOODY NATIONAL REIT I, INC., a Maryland corporation.


“MRC” means MOODY REALTY CORPORATION, a Texas corporation.


“Net Operating Income” shall be deemed to mean the gross income from the Real
Property Collateral minus the Actual Operating Expenses incurred; provided,
however, that neither depreciation nor amortization shall serve to reduce the
calculation of Net Operating Income.


"Note" means that certain Promissory Note dated of even date herewith, executed
by Borrower and payable to the order of Lender in the principal amount of the
Loan, together with all modifications, renewals and extensions thereof.


"Obligations" means all of the Loan Parties’ obligations under the Loan
Documents and other agreements and other documentation executed and/or to be
executed by the Loan Parties in furtherance of the Loan, as amended,
supplemented, or modified from time to time.


“Permits” means all permits, licenses, franchises, approvals, variances and land
use entitlements necessary for the occupancy, operation, lease, ownership and
use of the Collateral.


“Permitted Temporary Defaults” means mean (a) from the Closing Date through and
including December 31, 2011, the defaults under the Collateral Loan Documents
listed on Exhibit “C” hereto, and (b) from and after December 31, 2011, none.


"Person" means any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, firm, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, quasi-governmental body, agency or instrumentality, as well
as any natural person.


“Real Property Collateral” means any estates or interests in real property and
related improvements and appurtenances thereto included in the Collateral.

 
7

--------------------------------------------------------------------------------

 


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Part 221.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Part 224.


"Rights" means rights, remedies, powers and privileges.


“SNDA” means, with respect to a given Lease, a Subordination, Non-Disturbance
and Attornment Agreement, in form and substance acceptable to Lender in its sole
discretion, executed by the applicable Loan Party, Lender and the tenant under
such Lease.


“Subsidiary” shall mean as to any particular parent entity, any corporation,
partnership, limited liability company or other entity (whether now existing or
hereafter organized or acquired) in which more than fifty percent (50%) of the
outstanding Equity Interests having voting rights as of any applicable date of
determination, shall be owned directly, or indirectly through one or more
Subsidiaries, by such parent entity.


“Tax Agreement” means a written agreement between Collateral Note Maker and the
applicable taxing authorities allowing Collateral Note Maker to pay the 2010 ad
valorem taxes on the Collateral Property in installments, which agreement shall
be in form and substance satisfactory to Lender.


1.02           Headings.  The headings, captions, and arrangements used in any
of the Loan Documents are, unless specified otherwise, for convenience only and
shall not be deemed to limit, amplify, or modify the terms of the Loan Documents
nor to affect the meaning thereof.


1.03           Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.  Reference herein to
Borrower, to Guarantor or to Loan Party shall mean, jointly and severally, each
Person comprising same.


1.04           Money.  Unless stipulated otherwise, all references herein or in
any of the Loan Documents to "Dollars," "money," "payments," or other similar
financial or monetary terms are references to currency of the United States of
America.


1.05           Articles, Sections and Exhibits.  All references herein to
Articles and Sections are, unless specified otherwise, references to articles
and sections of this Agreement.  All references herein to an "Exhibit," "Annex"
or "Schedule" are references to exhibits, annexes or schedules attached hereto,
all of which are made a part hereof for all purposes, the same as if set forth
herein verbatim, it being understood that if any exhibit, annex or schedule
attached hereto, which is to be executed and delivered, contains blanks, the
same shall be completed correctly and in accordance with the terms and
provisions contained and as contemplated herein prior to or at the time of the
execution and delivery thereof.  The words "herein," "hereof," "hereunder" and
other similar compounds of the word "here" when used in this Agreement shall
refer to the entire Agreement and not to any particular provision or section.

 
8

--------------------------------------------------------------------------------

 

ARTICLE II
AMOUNT AND TERMS OF LOAN


2.01           Commitment To Lend.  Subject to and upon the terms, covenants,
and conditions hereof, Lender hereby agrees to lend to Borrower the sum of
ELEVEN MILLION FOUR HUNDRED EIGHTY-THREE THOUSAND TWO HUNDRED SEVENTY-NINE AND
54/100 DOLLARS ($11,483,279.54) to be advanced at closing.  An amount repaid may
not be reborrowed.


2.02           Other Fees and Expenses.


(a)           Expenses and Attorneys Fees.  The Loan Parties agree to promptly
pay all reasonable fees, costs and expenses (including those of attorneys)
incurred by Lender in connection with any matters contemplated by or arising out
of the Loan Documents, in connection with the examination, review, due diligence
investigation, documentation, negotiation, and closing of the transactions
contemplated herein and in connection with the continued administration of any
of the Loan Documents including any amendments, modifications, and waivers, and
including, without limitation, all fees incurred by Lender in connection with
the appraisal of the Collateral Property and any review of such
appraisal(s).  All such fees, costs, and expenses shall be payable on demand by
Lender and, if not paid within ten (10) days after such demand, shall thereafter
be deemed part of the Indebtedness and secured by the Collateral.


(b)           Enforcement Expenses.  The Loan Parties agree to promptly pay all
reasonable fees, costs, and expenses (including those of attorneys) incurred by
Lender in connection with any action to enforce any Loan Document or to collect
any payments due from any Loan Party.  All fees, costs, and expenses for which
the Loan Parties are responsible under this Section 2.02(b) shall be deemed part
of the Indebtedness when incurred, payable on demand, and secured by the
Collateral.


2.03           Note.  The Note shall be repayable in accordance with the terms
and provisions set forth therein.  The Note shall be issued by the Borrower to
the Lender and shall be duly executed and delivered by one or more authorized
representatives of Borrower.


2.04           Interest.


(a)           Interest Rate.  The Loan shall bear interest at the rate set forth
in the Note; provided that (i) while an Event of Default pursuant to Section
7.01(a) is continuing, or (ii) (A) while any Event of Default other than
pursuant to Section 7.01(a) is continuing and (B) Lender has given Borrower
notice that it has exercised its right to increase the rate of interest, the
Loan shall bear interest at the Maximum Rate.  Borrower shall pay to Lender all
accrued but unpaid interest on the Loan as set forth in the Note.


(b)           Recapture.  If the stated rates of interest under this Agreement
ever exceed the Maximum Rate, then the outstanding principal amount of the Loan
made hereunder shall bear interest at the Maximum Rate until the difference
between the interest which would have been due at the stated rates of interest
and the amount due at the Maximum Rate (the “Lost Interest”) has been recaptured
by Lender.  If when the Loan made hereunder is repaid in full the Lost Interest
has not been fully recaptured by Lender pursuant to the preceding sentence, then
the Loan made hereunder shall be deemed to have accrued interest at the Maximum
Rate from the effective date of this Agreement to the date of repayment the
extent necessary to recapture the

 
9

--------------------------------------------------------------------------------

 


Lost Interest not recaptured pursuant to the preceding sentence and, to the
extent allowed by law, Borrower shall pay to Lender the amount of the Lost
Interest remaining to be recaptured by Lender.  Notwithstanding the foregoing or
any other term in this Agreement or any document, instrument or agreement
executed in connection herewith to the contrary, it is the intention of Lender
and Borrower to conform strictly to any applicable usury laws.  Accordingly, if
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Maximum Rate, then any such excess shall be canceled
automatically and, if previously paid, shall at Lender’s option be applied to
the outstanding amount of the Note or be refunded to Borrower.


(c)           Increase of Interest Rate.   In the event that any Event of
Default occurs under the Note or any other Loan Document, including, but not
limited to, the furnishing of financial statements as required by Lender, the
annual interest rate on the Note may, at Lender’s sole option, be increased to
the lesser of (i) the maximum rate allowed by law, or (ii) two (2.00%)
percentage point(s) higher than the annual interest rate as set forth in the
Note.  Any increase in the interest rate shall be effective, at Lender’s sole
option, the month following the occurrence of the Event of Default and may
result in a higher balloon payment due at maturity.


2.05            Guaranty.  The full and prompt payment of all Obligations
hereunder will be unconditionally guaranteed by Guarantors pursuant to the
Guaranty Agreements.


2.06           [Intentionally Omitted.]


2.07           [Intentionally Omitted.]


2.08           Payments.  All payments shall be made to Lender at its office set
forth in the preamble of this Agreement, without offset or reduction.  Whenever
any payment of principal or of interest shall be due on a day which is not a
Business Day, the date for payment thereof shall be accelerated to the last
Business Day immediately preceding the due date.


2.09           Term of the Agreement.  The Agreement shall be effective until
the earlier of (a) the date on which the Indebtedness is paid in full and all
other Obligations due and owing at such time shall have been satisfied or (b)
the Maturity Date. Upon the termination of this Agreement, any unpaid
Indebtedness shall be immediately due and payable without notice or demand by
Lender. Notwithstanding any type of termination, until all Indebtedness has been
fully paid and all Obligations fully satisfied, Lender shall be entitled to
retain the security interests in all Collateral granted under the Loan
Documents.


2.10           Use of Proceeds of Loan.  The proceeds of the Loan shall be used
to finance Borrower’s acquisition of the Collateral Note and the other
Collateral Loan Documents.


ARTICLE III
CONDITIONS TO LOAN


3.01           Conditions to Loan.  The obligation of Lender to fund the Loan is
subject to the following conditions precedent:


(a)           Borrower shall have executed and delivered (or cause to have been
executed and delivered) to, procured for and deposited with, and paid to Lender,
and if appropriate recorded in the proper records with all filing and recording
fees paid, the documents, certificates, and other items referred to in Exhibit
“A”, together with such other documents, certificates and items as Lender may

 
10

--------------------------------------------------------------------------------

 


require from time to time.  Except as otherwise specifically provided herein or
agreed in writing by Lender, all such documents, certificates and other items
shall bear a Current Date.


(b)           The representations and warranties contained in Article IV of this
Agreement and elsewhere herein and in the Loan Documents shall be true, correct,
and complete in all material respects on and as of the Closing Date to the same
extent as though made on and as of that date, except for any representation or
warranty limited by its terms to a specific date.


(c)           There shall exist no Default or Event of Default other than
Permitted Temporary Defaults.


(d)           No change has occurred which has had or could have a Material
Adverse Effect.


(e)           No Loan Party shall have incurred any material liabilities, direct
or contingent, except as may be permitted under Section 6.02 hereof, since the
date of such Loan Party’s most recent Financial Statement theretofore delivered
to Lender.


(f)           No order, judgment, or decree of any court, arbitrator, or
Governmental Authority shall purport to enjoin or restrain Lender from making
the Loan.


(g)           Borrower shall have paid any and all required fees, and shall have
delivered to Lender evidence satisfactory to Lender that Borrower has paid all
other fees, costs and expenses (including the fees and costs of Lender’s
counsel) then required to be paid pursuant to this Agreement, and all other Loan
Documents including all fees, costs and expenses that Borrower is required to
pay pursuant to any loan application or commitment.


(h)           All legal matters incident to this Agreement and the transactions
contemplated hereby shall be satisfactory to counsel to Lender.


Notwithstanding the foregoing, should Lender fund the Loan or any portion
thereof prior to fulfillment by the Loan Parties of any of the conditions set
forth above, the Loan Parties shall execute all documents and take all actions
required to fulfill such conditions within three (3) Business Days of such
funding.


3.02           Conditions Precedent for the Benefit of Lender.  All conditions
precedent to the obligation of Lender to make or fund the Loan are imposed
hereby solely for the benefit of Lender, and no other party may require
satisfaction of any such condition precedent or assume that Lender will refuse
to make or fund the Loan in the absence of strict compliance with such
conditions precedent.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Borrower and each other Loan Party hereby represent and warrant as follows:


4.01           Organizational Existence.  Borrower is a Delaware limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and is qualified and authorized to do business
in the States of Delaware and Texas and in each other jurisdiction in which the
character of its assets or the nature of its business makes such qualification
necessary.  MNOPI is a Delaware limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified and authorized to do business in the States of Delaware and Texas and
in each other jurisdiction in which the character of its assets or the nature of
its business

 
11

--------------------------------------------------------------------------------

 

makes such qualification necessary.  MNRI is a Maryland corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland and is qualified and authorized to do business in the States of
Maryland and Texas and in each other jurisdiction in which the character of its
assets or the nature of its business makes such qualification necessary.  MNRC
and MNM are Texas limited partnerships, duly organized, validly existing and in
good standing under the laws of the State of Texas and is qualified and
authorized to do business in the State of Texas and in each other jurisdiction
in which the character of its assets or the nature of its business makes such
qualification necessary.  MRC, MNMC and MMC are a Texas corporations, duly
organized, validly existing and in good standing under the laws of the State of
Texas and is duly qualified and authorized to do business in the State of Texas
and in each other jurisdiction in which the character of its assets or the
nature of its business makes such qualification necessary.


4.02           Power and Authority; Due Authorization; Binding
Obligations.  Each Loan Party has all requisite power and authority to execute,
deliver and perform its obligations under each Loan Document to which it is a
party or is otherwise bound, all of which have been duly authorized by all
necessary action, and are not in contravention of law or the terms of any Loan
Party’s organizational or other governing documents.  Each Loan Document has
been duly executed and delivered by duly authorized officer(s) or other
representative(s) of each Loan Party that is a party thereto, and constitutes
the valid and binding obligations of each such Loan Party, enforceable in
accordance with their respective terms, except to the extent that enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally at the time in effect.


4.03           Actions, Suits, Litigation or Proceedings.  There are no actions,
suits or proceedings pending or to the knowledge of any Loan Party threatened
before or by any Governmental Authority against or affecting any Loan Party or
the Collateral, or involving the validity, enforceability or priority of any of
the Loan Documents.


4.04           Non-Contravention.  No Loan Party is, and the consummation of the
transactions contemplated hereby and the performance or satisfaction of any of
the terms or conditions hereof and of the other Loan Documents will not cause
Borrower or any other Loan Party to be, in violation of or in default with
respect to any Law or in default (or provide cause for acceleration of
indebtedness) under any mortgage, deed of trust, lease, promissory note, loan
agreement, credit agreement, partnership agreement or other agreement or
restriction to which Borrower or any other Loan Party is a party or by which
Borrower, any other Loan Party or the Collateral may be bound or affected.


4.05           No Consent. The Borrower’s execution, delivery and performance of
the Note, and the Loan Parties’ execution, delivery and performance of this
Agreement, and the other Loan Documents do not require the consent or approval
of any other Person, including, without limitation, any regulatory authority or
governmental body of the United States of America or any state thereof or any
political subdivision of the United States of America or any state thereof.


4.06           Licenses, Permits, Etc.  No Loan Party has failed to obtain any
license, permit, franchise or other governmental authorization necessary to the
ownership of any of its real or personal property or the conduct of its business
which violation or failure would  have (in the event violation or failure were
asserted by any Person through appropriate action) a Material Adverse Effect.


4.07           Title to Property.  The Loan Parties have good title to their
material (individually or in the aggregate) properties, free and clear of all
liens except (i) liens referred to the Loan Parties’ Financial

 
12

--------------------------------------------------------------------------------

 


Statements, (ii) liens disclosed to the Lender in writing, (iii) liens and minor
irregularities in title which do not materially interfere with the occupation,
use and enjoyment by the Loan Parties of any of their properties in the normal
course of business as presently conducted or materially impair the value thereof
for such business, or (iv) liens otherwise permitted or contemplated by this
Agreement.


4.08           Financial Statements.  The Financial Statements and related
information for the Loan Parties for their fiscal year ended December 31, 2010
(including any related schedules or notes) have been delivered to the
Lender.  Such Financial Statements were prepared in accordance with GAAP,
consistently applied, or in form and substance otherwise acceptable to Lender,
and present fairly the financial condition and changes in financial position of
the Loan Parties as at the date or dates and for the period or periods stated
(subject only to normal year-end adjustments with respect to such unaudited
interim statements).  No change has occurred in the Loan Parties’ condition,
financial or otherwise, such as would have a Material Adverse Effect, except as
disclosed to the Lender in writing.


4.09           Taxes and Other Governmental Charges.  The Loan Parties have
filed all tax returns and reports required to be filed, including without
limitation federal income tax returns and franchise tax returns, and have paid
all taxes, assessments, fees and other governmental charges levied upon them or
upon any of their properties or income which are due and payable, including
interest and penalties, or have provided adequate reserves for the payment
thereof.


4.10           Investments and Guaranties.  As of the date of this Agreement,
the Loan Parties have not made investments in, advances to or guaranties of the
obligations of any Person, except as reflected in the Loan Parties’ Financial
Statements or disclosed to the Lender in writing.


4.11           Usage of Loan Proceeds.  Such proceeds are not and will not be
used directly or indirectly for personal, family, household or agricultural
purposes or for the purpose of purchasing or carrying any Margin Stock or for
the purpose of extending credit to others for the purpose of purchasing or
carrying any Margin Stock.


4.12           No Failure To Disclose.  No representation or warranty made by
Borrower or any other Loan Party under this Agreement and no document,
instrument or certificate furnished, to be furnished or caused or to be caused
to be furnished by Borrower or any other Loan Party to Lender in anticipation of
or pursuant to this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained therein not misleading.


4.13           Environmental Representations.  Except as disclosed in writing to
Lender before execution and delivery of this Agreement, (i) each Loan Party has
obtained and maintained in effect all Environmental Permits, (ii) each Loan
Party (and each Loan Party’s properties, business and operations) has been and
is in compliance with all applicable Environmental Laws and all Environmental
Permits, (iii) no Loan Party (nor any Loan Party’s properties, business and
operations) is subject to any (A) Environmental Claims or (B) Environmental
Liabilities, in either case direct or contingent, and whether known or unknown,
arising from or based upon any act, omission, event, condition or circumstance
occurring or existing on or prior to the date hereof, and (iv) no Loan Party has
received any notice of any violation or alleged violation of any Environmental
Law or Environmental Permit or any Environmental Claim in connection with its
properties, business or operations.  The liability (including any Environmental
Liability and any other damage to persons or property), if any, of a Loan Party
with respect to its properties, business and operations which is reasonably
expected to arise in connection with Environmental Laws currently in effect and
other Environmental Matters presently known by such Loan Party will not have a
Material Adverse Effect.  No Loan Party knows of any event or condition with

 
13

--------------------------------------------------------------------------------

 


respect to Environmental Matters with respect to any of its properties that
could reasonably by expected to result in a Material Adverse Effect.


4.14           No Default.  No Default or Event of Default has occurred and is
continuing.


4.15           ERISA.  Each Loan Party is in compliance in all material respects
with the applicable provisions of ERISA, and no “reportable event,” as such term
is defined in Section 4043 of ERISA, has occurred with respect to any ERISA
Plan.


4.16           No Reliance.  Each Loan Party has relied and is relying on such
Loan Party’s expertise and business plan in all matters concerning the
Collateral and the Loan Documents.   No Loan Party has relied or is relying on
Lender’s expertise in any manner in connection with the Collateral and the Loan
Documents.


4.17           Relationship.  The relationship between Borrower and Lender is
solely that of borrower and lender, and Lender has no fiduciary or other special
relationship with any Borrower or any other Loan Party, and no term or condition
of any of the Loan Documents shall be construed so as to deem the relationship
between any Borrower or any other Loan Party and Lender to be other than that of
borrower and lender.


4.18           Direct Benefit from Loan. Each Loan Party has received or, upon
the execution of this Agreement and funding of the Loan, will receive (a) direct
benefit from the making and execution of this Agreement and the other Loan
Documents to which it is a party, and (b) fair and independent consideration for
the entry into, and performance of, this Agreement and the other Loan Documents
to which it is a party.


4.19           RICO.  No Loan Party is in violation of any laws, statutes or
regulations, including, without limitation, RICO, which contain provisions which
could potentially override Lender’s liens and security interests on the
Collateral.


4.20           Flood Insurance.  To the extent that (a) any portion of the Real
Property Collateral is situated in an area identified as having special flood
hazards, and (b) applicable Laws and/or Lender mandate that any Loan Party
maintain flood insurance on the Real Property Collateral, such Loan Party shall
maintain with an authorized Texas servicing company of the National Flood
Insurers Association, flood insurance on the Real Property Collateral, all
improvements thereon, and any and all personal property used or to be used in
connection therewith, up to the maximum limits of insurance available under the
National Flood Insurance Program.


4.21           Continuous Nature of Representations and Warranties.  Each
representation and warranty contained in this Agreement and the other Loan
Documents shall be continuous in nature and shall remain accurate, complete and
not misleading at all times during the term of this Agreement, except for
changes in the nature of Borrower’s or any other Loan Party’s business or
operations that would render the information in this Agreement or the Loan
Documents, or any exhibit attached hereto or thereto, either inaccurate,
incomplete or misleading, so long as Lender has consented to such changes or
such changes are expressly permitted by this Agreement, and except for such
representations and warranties that are expressly limited to a specific date
only.

 
14

--------------------------------------------------------------------------------

 

ARTICLE V
AFFIRMATIVE COVENANTS AND AGREEMENTS


Borrower and each other Loan Party hereby covenant and agree as follows:


5.01           Hazard and Other Insurance.  (a) Borrower shall obtain and
maintain the insurance coverage required by Exhibit “B” and any other Loan
Documents and shall furnish to Lender promptly upon request a certificate or
certificates from the respective insurer(s) setting forth the nature and extent
of all such insurance maintained by Borrower and the originals of each insurance
policy (or to the extent permitted by Lender, a certified copy of the original
policy and a satisfactory certificate of insurance) with premiums fully
paid.  Any such insurance may be evidenced by blanket insurance policies
covering the Collateral and other property and assets, provided that each policy
otherwise complies with the requirements of the Loan Documents and specifies the
amount (if less than all) of the total coverage that is allocated to the
Collateral.  Borrower shall not take out separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained
hereunder unless Lender is included thereon under a standard mortgagee clause
(without contribution) acceptable to Lender, with loss payable as provided
herein.  All insurance shall be primary without right of contribution from any
other insurance that may be carried by Borrower or Lender and that all of the
provisions thereof shall operate in the manner as if there were a separate
policy covering each insured.  Borrower shall immediately notify Lender whenever
any such separate insurance is taken out and shall promptly deliver to Lender
any policy or certificate of such separate insurance.


(b)           Not later than ten (10) days before the expiration date of any
such insurance policy, Borrower shall deliver to Lender a binder or certificate
of the insurer evidencing the renewal or replacement of that policy, with
premiums fully paid together with (in the case of a renewal) a copy of all
endorsements to the policy affecting the Collateral and not previously delivered
to Lender, or (in the case of a replacement) an original or certified copy of
the replacement policy.  Borrower shall pay all premiums on policies required
hereunder as they become due and payable and promptly deliver to Lender evidence
satisfactory to Lender of the timely payment thereof.  Borrower shall at all
times comply with the requirements of the insurance policies required hereunder
and of the issuers of such policies and of any board of fire underwriters or
similar body as applicable to or affecting the Collateral.


(c)           If Borrower fails to obtain and/or maintain the insurance required
under the Loan Documents, (i) Borrower will indemnify and hold Lender harmless
from and against any damage, loss, liability or expense resulting from all risks
that would have been covered by the required insurance if so maintained; (ii) if
any loss occurs, Lender shall nevertheless be entitled to the benefit of all
insurance covering the loss and held by or for Borrower, to the same extent as
if it had been made payable to Lender; and (iii) Lender has the right (but not
the obligation) to obtain such insurance at Borrower's expense, which may at
Lender's election be coverage for Lender's interest only, the costs and expenses
so expended by Lender shall be due and payable by Borrower on demand, a part of
the Indebtedness, even if in excess of the amount set forth in Section 2.01, and
secured by the Loan Documents.  If any hazard, title, or other insurer becomes
insolvent or subject to any bankruptcy, receivership or similar proceeding or
if, in Lender's reasonable opinion the financial responsibility of such insurer
is or becomes inadequate, Borrower shall promptly obtain and deliver to Lender a
like policy (or, if and to the extent permitted by Lender, a certified copy of
the policy or a satisfactory certificate of insurance) issued by another
insurer, which insurer and policy meet the requirements of the Loan Documents.


(d)           [Intentionally Omitted.]

 
15

--------------------------------------------------------------------------------

 

(e)           Lender has the right (but not the obligation) to make proof of
loss for, settle and adjust any claim under, and receive the proceeds of, all
insurance for loss of or damage to the Collateral, and the costs and expenses
(including reasonable attorneys' fees), appraisal costs, and consultant fees
incurred by Lender in the adjustment and collection of insurance proceeds shall
be due and payable by Borrower on demand, a part of the Indebtedness, even if in
excess of the amount set forth in Section 2.01, and secured by the Loan
Documents.  Lender shall not be, under any circumstances, liable or responsible
for failure to collect or exercise diligence in the collection of any of such
proceeds or for the obtaining, maintaining or adequacy of any insurance or for
failure to see to the proper application of any amount paid over to Borrower.


(f)           Borrower shall take all necessary action, with Lender's consent,
to obtain the benefit of any insurance proceeds lawfully or equitably payable to
Borrower or Lender in connection with any loss of or damage to the Collateral,
all of which shall be paid directly to Lender, whether or not the security for
the Loan has been impaired or otherwise affected, and applied first to reimburse
Lender and the Trustee for all unreimbursed costs and expenses, including
attorney's fees, incurred in connection with the collection of such proceeds and
the balance of such proceeds shall, at Lender's option in its sole discretion,
be (i) released to Borrower, (ii) applied to repair or restoration, either
partly or entirely, of the Collateral so damaged, on conditions required by
Lender, or (iii) applied to the payment of the Indebtedness, whether or not due,
in such order and manner as Lender may elect in its sole discretion.  In any
event, the unpaid portion of the Indebtedness shall remain in full force and
effect and the payment thereof shall not be excused.


5.02           Maintenance; Compliance with Laws.  The Loan Parties will, as
applicable, (i) maintain their organizational existence, rights and franchises;
and (ii) observe and comply with all Laws.  Loan Parties assume full
responsibility for the compliance of the Collateral with all Laws, and
notwithstanding any approvals by Lender, Lender shall have no obligation or
responsibility for any matter incident to the Collateral.


5.03           Utilities; Access.  Borrower shall take all steps necessary to
provide that (a) all utility services necessary for the construction of any
contemplated improvements and the operation thereof for their intended purposes
are available for connection to the improvements, including water supply, storm
and sanitary sewer facilities, and gas, electric and telephone facilities; and
(b) either all roads necessary for access to and from the Real Property
Collateral have been completed or the necessary rights-of-way therefor have been
acquired by the appropriate Governmental Authority or dedicated to the public
use and accepted by such Governmental Authority.


5.04           [Intentionally Omitted.]


5.05           Notices by Governmental Authority; Fire and Casualty Losses,
Etc.  The Loan Parties shall timely comply with and promptly furnish to Lender
true and complete copies of any notice or claim by any Governmental Authority
pertaining to the Collateral.  The Loan Parties shall promptly notify Lender of
any fire or other casualty or any notice of taking or eminent domain action or
proceeding affecting the Collateral. The Loan Parties shall maintain the
insurance policies required hereunder in full force and effect until the
Indebtedness is fully paid and performed.


5.06           Costs and Expenses.  Borrower shall pay when due all costs and
expenses required by this Agreement, including, without limitation (a) all taxes
and assessments applicable to the Collateral; (b) all fees for filing or
recording any Loan Documents; (c) all fees and commissions lawfully due to
brokers, salesmen and agents in connection with the Loan or the Collateral; (d)
all reasonable fees and expenses of counsel to Lender in connection with the
negotiation, preparation, interpretation, amendment or enforcement of any of the
Loan Documents, the extension of the Loan, or any suit to which Lender is a

 
16

--------------------------------------------------------------------------------

 


party involving this Agreement or the Collateral; (e) all title insurance and
title examination charges, including premiums for the Title Policy; (f) all
survey costs and expenses, including the cost of the Survey; (g) all premiums
for the insurance policies required hereunder; and (h) all other reasonable
costs and expenses payable to third parties incurred by Lender in connection
with the consummation of the transactions contemplated by this Agreement.


5.07           Additional Documents.  Borrower and each other Loan Party shall
execute and deliver to Lender, from time to time as required by Lender, such
other documents as shall reasonably be necessary to provide the rights and
remedies to Lender granted or provided for by the Loan Documents.


5.08           Financial Statements; Inspection of Books and Records.  Until (i)
the Note and all other obligations and liabilities of Borrower and each other
Loan Party under this Loan Agreement and the other Loan Documents are fully paid
and satisfied, and (ii) the Lender has no further commitment to lend hereunder,
Borrower and each other Loan Party, as applicable, will, unless Lender shall
otherwise consent in writing, furnish to Lender:


(a)           Tax Returns of Borrower – within forty-five (45) days of the
filing thereof, the annual federal income tax returns for Borrower;


(b)           Tax Returns of Guarantor – within forty-five (45) days of the
filing thereof, the annual federal income tax returns for each Guarantor;


(c)           Annual Reports of Borrower – promptly after becoming available and
in any event within thirty (30) days after the close of each fiscal year, the
CPA-prepared Financial Statements for Borrower as of the end of such fiscal
year;


(d)           Annual Reports of Guarantor – promptly after becoming available
and in any event within forty-five (45) days after the close of each fiscal
year, the CPA-prepared Financial Statements for each Guarantor as of the end of
such fiscal year;


(e)           Quarterly Reports of Borrower – promptly after becoming available
and in any event within thirty (30) days after the close of each fiscal quarter,
the CPA-prepared Financial Statements for Borrower as of the end of such fiscal
quarter;


(f)           Monthly Operating Statements for Collateral Property – promptly
after becoming available and in any event within thirty (30) days after the end
of each calendar month, the operating statements for the Collateral Property for
such calendar month; and


(g)           Other Information – promptly upon Lender’s request, such further
information concerning Borrower, any other Loan Party, any Collateral Loan
Party, the Collateral Property, the Collateral or the Tax Agreement as Lender
may reasonably request from time to time.


In each instance (i) the Financial Statements shall be accompanied by the
certification of the president or principal financial officer of Borrower or the
other Loan Party, as the case may be, that such Financial Statements were
prepared in accordance with sound accounting practices and present fairly the
financial condition and results of operation of Borrower or such other Loan
Party, as the case may be; and (ii) if such Financial Statements are
independently audited, they shall be accompanied by the opinion of the firm of
independent certified public accountants then engaged by Borrower or such other
Loan Party, as the case may be, based on an audit using generally accepted
auditing standards, that such Financial Statements were

 
17

--------------------------------------------------------------------------------

 

prepared in accordance with GAAP and present fairly the financial condition and
results of operations of Borrower and the other Loan Parties, as the case may
be.  Each Loan Party shall maintain complete and proper books, records and
accounts and permit Lender, at all reasonable times, to examine and copy the
books and records of such Loan Party pertaining to the Loan and its
Property.  All operating statements shall include all revenues, expenses and
other pertinent financial information relating to the operation of the
Collateral Property, (ii) a statement reflecting the actual cash flow for the
Collateral Property for the preceding calendar month and (iii) accounts payable
aging reports for the Collateral Loan Parties and the Collateral Property.  All
Financial Statements, operating reports and other reports shall be signed and
dated by the parties submitting such documents.
 
5.09           No Liability of Lender.  Lender shall not be obligated to inspect
the Collateral, nor be liable for the performance or default of Borrower or any
other Person, or for any failure to protect or insure the Collateral, or for the
performance of any obligation of Borrower or any other Loan Party.  Nothing,
including without limitation, acceptance of any document or instrument, shall be
construed as a representation or warranty, express or implied, to any party by
Lender.  Further, Lender shall not have, and has not assumed, and by its
execution and acceptance of this Agreement hereby expressly disclaims any
liability or responsibility for the payment or performance of any indebtedness
or obligation of Borrower or of any other Loan Party, and no term or condition
hereof, or of any of the Loan Documents, shall be construed otherwise.  Each
Loan Party hereby expressly acknowledges that no term or condition hereof, or of
any of the Loan Documents, shall be construed so as to deem the relationship
between Borrower, any Guarantor, and Lender to be other than that of borrower,
guarantor and lender, and each Loan Party shall at all times represent that the
relationship between Borrower, any Guarantor and Lender is solely that of
borrower, guarantor and lender.  Each Loan Party hereby indemnifies and agrees
to hold Lender harmless from and against any liability, loss, cost or expense
incurred or suffered by Lender as a result of any assertion or claim of any
liability or responsibility of Lender for the payment or performance of any
indebtedness or obligation of Borrower or of any other Loan Party.


5.10           No Conditional Sale Contracts, Etc.  No materials, equipment or
fixtures shall be supplied, purchased or installed  for the construction or
operation of any improvements pursuant to security agreements, conditional sale
contracts, lease agreements or other arrangements or understandings whereby a
security interest or title is retained by any party or the right is reserved or
accrues to any party to remove or repossess any materials, equipment or fixtures
intended to be utilized in the construction or operation of the improvements.


5.11           Defense of Actions.  Lender may (but shall not be obligated to)
commence, appear in or defend any action or proceeding purporting to affect the
Loan, the Collateral or the respective rights and obligations of Lender or any
Loan Party pursuant to this Agreement.  Lender may (but shall not be obligated
to) pay all necessary expenses, including reasonable attorneys fees and expenses
incurred in connection with any such proceedings or actions, which Borrower
agrees to repay to Lender upon demand.


5.12           Prohibition on Assignment.  No Loan Party shall assign or
encumber any interest of such Loan Party hereunder without the prior written
consent of Lender.


5.13           Payment of Claims.  The Loan Parties shall promptly pay or cause
to be paid when due all costs and expenses incurred in connection with the
Collateral, and the Loan Parties shall keep the Collateral free and clear of any
liens, charges or claims other than Liens in favor of Lender and other Liens, if
any, approved in writing by Lender.

 
18

--------------------------------------------------------------------------------

 

5.14           Restrictions and Annexation.  The Loan Parties shall not impose
any restrictive covenants or encumbrances upon the Real Property Collateral,
execute or file any subdivision plat affecting the Real Property Collateral or
consent to the annexation of the Real Property Collateral to any city without
the prior written consent of Lender.


5.15           [Intentionally Omitted].


5.16           Indemnification of Lender.  Each Loan Party hereby expressly
acknowledges and recognizes its responsibility for and agrees to indemnify and
hold Lender and Lender's successors and assigns absolutely harmless from and
against all costs, expenses, liabilities, loss, damage or obligations incurred
by or imposed upon or alleged to be due of Lender or Lender's successors and
assigns in connection with the assertion of (a) any claim for brokerage, agency
or finder's fees or commissions in connection with the Loan or the Collateral;
(b) any claim for attorneys', appraisal, title insurance, inspection or other
fees, costs and expenses incurred in connection with the negotiation, closing,
administration, collection or refinancing of the Loan which arise by, through or
on behalf of any Loan Party or any agent or representative of any of them; or
(c) any claim arising out of or occurring because of or related to any Default
or Event of Default hereunder.  Without limiting the remedies available to
Lender with respect to the enforcement of its indemnification rights as stated
herein or as stated in any of the Loan Documents, in the event any claim or
demand is made or any other fact comes to the attention of Lender in connection
with, relating or pertaining to, or arising out of the transactions contemplated
by this Agreement which Lender reasonably believes might involve or lead to some
liability of Lender, Borrower shall, immediately upon receipt of written
notification of any such claim or demand, assume in full the personal
responsibility for and, to the extent requested by Lender, the defense of any
such claim or demand and pay in connection therewith any loss, damage,
deficiency, liability or obligation, including without limitation, attorneys'
fees and court costs incurred in connection therewith.  In the event of court
action in connection with any such claim or demand, Borrower shall assume, to
the extent requested by Lender, the responsibility for the defense of any such
action and shall immediately satisfy and discharge any final decree or judgment
rendered therein.  Lender may, in its sole and uncontrolled discretion, make any
payments sustained or incurred by reason of any of the foregoing, and Borrower
shall immediately repay to Lender in cash the amount of such payment, with
interest thereon at the rate specified in the Note to be applicable to past-due
principal.  Lender shall have the right to join Borrower as a party defendant in
any legal action brought against Lender, and Borrower hereby consents to the
entry of an order making Borrower a party defendant to any such action.


5.17           Tax Receipts.  The Loan Parties shall furnish to Lender receipts
or tax statements marked "paid" to evidence the payment of all taxes levied on
the Collateral on or before thirty (30) days prior to the date on which such
taxes become delinquent.


5.18           Incumbency.  The Loan Parties shall from time to time, at the
request of Lender, certify to Lender the names, signatures and positions of all
Persons authorized to execute and deliver any of the Loan Documents.


5.19           Debtor Relief Proceedings.  The Loan Parties shall notify Lender
immediately of the filing of any petition, case, proceeding or other action
against Borrower, any other Loan Party or any of the Collateral under any Debtor
Relief Law.  Each Loan Party agrees that any transfer, encumbrance or other use
of any security (or any proceeds of such security) for the Loan after the filing
of any such petition or other action and without specific written consent of
Lender shall constitute a conversion of Lender's right, title and interest in
said security or the proceeds thereof, as the case may be.

 
19

--------------------------------------------------------------------------------

 

5.20           Notification of Litigation and Adverse Change.  Each Loan Party
shall promptly inform Lender of (i) any and all material adverse changes in such
Loan Party’s financial condition, (ii) all litigation and claims affecting such
Loan Party which could materially affect the financial condition of such Loan
Party, and (iii) all actual or potential contingent liabilities which could
materially affect the financial condition of such Loan Party.  In connection
therewith, each Loan Party shall furnish to Lender, promptly after the
commencement thereof, notice of all actions, suits and proceedings before any
court or any governmental department, commission or board affecting such Loan
Party, the Collateral Property, the Collateral Note, or any other Collateral.


5.21           Taxes and Other Liens.  Within thirty (30) days of the execution
of this Agreement, the Loan Parties will (a) pay and discharge all past due
taxes, assessments and governmental charges or levies imposed upon the
Collateral Note.  The Loan Parties will also pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon them or upon
their income.  Notwithstanding the foregoing, the Loan Parties shall not be
required to pay any such tax, assessment, charge, levy or claim if the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings diligently conducted by or on behalf of the Loan Parties
and if the Loan Parties shall have set up reserves therefor adequate under GAAP
or otherwise acceptable to Lender in its reasonable discretion.


5.22            Accounts Receivable and Payable.  Each Loan Party will pay its
accounts payable and will maintain its accounts receivable in a manner
consistent with prudent business practices, including normal terms and
conditions for payment for companies engaged in similar operations in similar
jurisdictions.


5.23           Collateral Audits: Inspection of Property, Books, Records and
Collateral.  At all reasonable times and as often as may be reasonably requested
by Lender, each Loan Party will permit Lender, and any person appointed by
Lender to act for it and on its behalf, (i) to examine such Loan Party’s
corporate and financial books and records, and other books, records, and
properties, specifically including but not limited to the Collateral Note, the
Collateral Loan Documents, the Collateral Property, contracts, statements,
invoices, bills and claims for labor, material, and services, and (ii) to
discuss such Loan Party’s affairs, finances and accounts with the officers of
such Loan Party.  Each of the Loan Parties will permit Lender, and any person
appointed by Lender to act for it and on its behalf, to enter upon the business
premises of such Loan Party and inspect the Collateral and the status and
condition thereof at any location where any of the Collateral is located and for
which such Loan Party can control entry onto such premises.


5.24           Application of Loan Proceeds.  Borrower shall disburse all
proceeds of the Loan for the purposes specified herein.


5.25           Proof of Payment of Property Taxes and Assessments.  Upon demand
by Lender, subject to the limitations set forth in Section 5.21 above, each Loan
Party will furnish to Lender evidence of payment of all assessments, taxes,
charges, levies, liens and claims or against the Collateral, which authorize the
appropriate governmental official to deliver to the Lender at any time a written
statement or any assessments, taxes, charges, levies, liens and claims against
such Loan Party’s properties, income or profits.


5.26           Compliance with All Loan Documents.  Each Loan Party shall
perform and comply with all terms, conditions, and provisions set forth in this
Agreement and in all other instruments and agreements between such Loan Party
and Lender, including, without limitation, the other Loan Documents to which
such Loan Party is a party.

 
20

--------------------------------------------------------------------------------

 


5.27           Curing Defects.  Each Loan Party shall promptly cure any defects
in the execution and delivery of this Agreement, any of the other Loan Documents
and all other instruments executed in connection with the transaction
contemplated by this Agreement.


5.28           Subordination of Shareholder Debt.  Each Loan Party agrees that
all loans or other obligations owed by Borrower to any of its partners,
shareholders, members, owners or related parties shall be subordinate and
inferior to the Loan.  In connection herewith, if requested by Lender, each Loan
Party agrees to deliver to Lender one or more subordination agreements
satisfactory to Lender which set forth such subordination of debt.


5.29           Compliance with Leases.  The Loan Parties shall comply with all
material terms and conditions of the Leases, if any, and all other lease or
rental agreements covering any premises or property (real or personal) wherein
any of the Real Property Collateral is or may be located, or covering any of the
other material personal or real property now or hereafter owned, leased or
otherwise used by any Loan Party in the conduct of its business, and any Law.


5.30           Leases.  The Loan Parties shall deliver to Lender executed copies
of all Leases; and all said Leases will contain a written provision reasonably
acceptable to Lender whereby all rights of the tenant in the Lease and the Real
Property Collateral are subordinated to the liens and security interests granted
in the Loan Documents.  Furthermore, if requested by Lender, the Loan Parties
shall cause to be executed, acknowledged and delivered to Lender a SNDA relating
to each Lease.


5.31           Approval to Lease Required. The Loan Parties will obtain the
prior written consent of Lender as to the form and substance of each proposed
Lease specifically including, but not limited to, any ground lease transaction,
and of each prospective tenant prior to entering into any such Lease.


5.32           Establishment of Tax Reserve Account by Collateral Note
Maker.  Borrower shall cause Collateral Note Maker to create a fund or reserve
(the “Tax Reserve”) for the payment of all taxes and assessments against the
Collateral Property for the 2011 tax year by paying to Borrower each month
contemporaneously with the installments due and payable on the Collateral Note a
sum equal to the taxes and assessments next due and payable on the Collateral
Property, as estimated by Borrower (in its reasonable commercial judgment), less
all sums paid therefor, divided by the number of months to elapse before two (2)
months prior to the date when such taxes and assessments will become due and
payable.  The Tax Reserve shall be maintained by Borrower at a separate bank
account at Lender and may not be commingled with other funds.  Borrower shall
cause Collateral Note Maker to execute and deliver to Borrower such amendments
to the Collateral Loan Documents (such amendments to be in form and substance
satisfactory to Lender) as are reasonably necessary to provide for the
establishment, funding and maintenance of the Tax Reserve.


5.33           Tax Agreement.  Upon execution of this Agreement, Borrower will
provide to Lender an executed copy of the Tax Agreement.


5.34           Modification of Collateral Loan Documents.  Lender hereby
consents to the modification of the Collateral Loan Documents in accordance with
and pursuant to the form of Renewal, Extension and Modification Agreement
attached hereto as Exhibit “D” (the “Authorized Modification Agreement”),
provided that (i) the Authorized Modification Agreement is executed by the
parties thereto within thirty (30) days following the Closing Date, and (ii) the
Authorized Modification Agreement is not modified in any respect without the
prior written consent of Lender.  Within thirty (30) days of the Closing Date,

 
21

--------------------------------------------------------------------------------

 

Borrower shall (i) cause the Authorized Modification Agreement to be filed in
the applicable county records, and (ii) deliver to Lender the title policy
endorsement and other documents described in Section 11(b) thereof.


ARTICLE VI
NEGATIVE COVENANTS AND AGREEMENTS


Borrower and each other Loan Party hereby covenant and agree as follows:


6.01           Limitations on Liens.  Borrower will not create, incur, assume or
suffer to exist any lien on the Collateral Note or any other Collateral (now
owned or hereafter acquired), except:


(a)           Liens securing the payment of any indebtedness to Lender; and


(b)           Excepted Liens.


6.02           Limitations on Liabilities.  Borrower will not create, assume or
suffer to exist any liabilities contingent or otherwise, whether by guaranty,
endorsement, agreement to purchase or repurchase, agreement to lease, agreement
to supply or advance funds (including, without limitation, agreements to
maintain working capital, solvency or other balance sheet conditions or
agreements to purchase voting securities or make capital contributions)  or
otherwise, except (i) as expressly permitted hereunder, (ii) in the ordinary
course of such Loan Party’s business, and (iii) any such liability in favor of
Lender.


6.03           Dividends, Distributions and Redemptions.  No Loan Party will
declare or pay dividends on, or make any other distribution (whether by
reduction of capital or otherwise) in respect of any shares of its capital stock
or other ownership interests.


6.04           Limitations on Fundamental Changes; Disposition of
Assets.  Borrower will not (i) form any new Subsidiary, (ii) enter into any
merger or consolidation, (iii) liquidate or dissolve itself (or suffer any
liquidation or dissolution), (iv) convey, sell, lease, charter or otherwise
dispose of all or any material part of its property, assets or business other
than in the ordinary course of business, (v) enter into any arrangement,
directly or indirectly whereby Borrower would sell or transfer any real or
personal property either now owned or hereafter acquired, and then or thereafter
lease such properties or any part thereof or any other property to be used for
substantially the same purpose, other than in the ordinary course of business
(vi) acquire, or agree to acquire, during any fiscal year, in any transaction or
series of transaction, assets or properties of an aggregate purchase price which
would cause Borrower to violate any term or provision of this Agreement, without
Lender’s prior written approval, (vii) issue, or agree to issue, any voting
securities to any Person other than a Person that is a record shareholder of
Borrower as of the date hereof, or (viii) amend its articles of incorporation,
certificate of formation, bylaws, shareholder’s agreement or other
organizational documents, as applicable.


6.05           Nature of Business.  No Loan Party will permit any material
change to be made in the character of its business as carried on at the date
hereof.


6.06           Sale or Discount of Receivables.  Borrower will not discount or
sell with recourse, or sell for less than the greater of the face or market
value thereof, any of their notes receivable or accounts receivable relating to
the Collateral.
6.07           Changes in Accounting Methods.  No Loan Party will make any
change in its accounting method as in effect on the date of this Agreement or
change its fiscal year ending date, unless such change has the prior, written
approval of Lender.

 
22

--------------------------------------------------------------------------------

 

6.08           RICO.  No Loan Party will violate any laws, statutes or
regulations, whether federal or state, for which forfeiture of its properties is
a potential penalty, including, without limitation, RICO.
 
6.09           Change in Management.  No Loan Party will make any change in the
management (including but not limited to managers and officers) of its business
as such is in place as of the date hereof, unless such change has the prior,
written approval of Lender.
 
6.10           ERISA.  The Loan Parties do not, and for so long as there is
Indebtedness outstanding will not, maintain an ERISA Plan.


6.11           Transactions with Affiliates and Other Persons.  No Loan Party
will engage in any transaction with an Affiliate on terms less favorable to it
than would be obtainable at the time in comparable transaction with Persons not
affiliated with such Loan Party.


ARTICLE VII
EVENTS OF DEFAULT


7.01           Events of Default.  The term "Event of Default," as used herein,
shall include the occurrence and continuance of any one or more of the following
events:


(a)           The failure of Borrower to pay, in full, any installment or
portion of the Indebtedness within five (5) days of the date when the same shall
become due and payable, whether at the due date thereof stipulated in the Loan
Documents, upon acceleration or otherwise.


(b)           The failure of Borrower punctually and properly to perform,
observe or comply with any covenant, agreement, undertaking or condition
contained in any of the Loan Documents (which failure is not otherwise
specifically addressed in this Section) and such failure is not cured within
thirty (30) days after written notice of the failure (or such longer period of
time (not to exceed an additional thirty (30)days) as is reasonably necessary to
cure such failure, provided that Borrower commences curative measures within the
initial thirty (30) day period and diligently prosecutes such curative measures
thereafter).


(c)           Borrower shall (i) execute an assignment for the benefit of
creditors or take any action in furtherance thereof; or (ii) admit in writing
its inability to pay, or fail to pay, its debts generally as they become due; or
(iii) as a debtor, file a petition, case, proceeding or other action pursuant
to, or voluntarily seek the benefit or benefits of, any Debtor Relief Law or
take any action in furtherance thereof; or (iv) seek, acquiesce in or suffer the
appointment of a receiver, trustee, custodian or liquidator of Borrower or of
the Collateral or of any significant portion of Borrower's other property; and
(v) voluntarily become a party to any proceeding seeking to effect a suspension
or having the effect of suspending any of the Rights of Lender granted or
referred to in the Loan Documents or of the Trustee under the Deed of Trust or
take any action in furtherance thereof.

 
23

--------------------------------------------------------------------------------

 


(d)           The filing of a petition, case, proceeding or other action against
Borrower as a debtor under any Debtor Relief Law or seeking appointment of a
receiver, trustee, custodian or liquidator of Borrower or of the Collateral or
of any significant portion of Borrower's other property or seeking to effect a
suspension or having the effect of suspending any of the Rights of Lender
granted or referred to in the Loan Documents or of the Trustee under the Deed of
Trust and (i) Borrower admits, acquiesces in or fails to contest diligently the
material allegations thereof; or (ii) the petition, case, proceeding or other
action results in entry of an order for relief or order granting the relief
sought against Borrower; or (iii) the petition, case, proceeding or other action
is not permanently dismissed or discharged on or before the earlier of trial
thereon or sixty (60) days next following the date of its filing.


(e)           [Intentionally Omitted]


(f)           The levy against the Collateral, or against any significant
portion of Borrower's other property, of any execution, garnishment, attachment,
sequestration or other writ or similar proceeding which is not permanently
dismissed or discharged within sixty (60) days after the levy.


(g)           The discovery by Lender that any representation or warranty made
by Borrower in any of the Loan Documents or in any other document ever delivered
by Borrower to Lender in connection with the Loan is false, misleading,
erroneous or breached in any material respect.


(h)           Abandonment of any portion of the Collateral.


(i)           The failure of Borrower or Guarantor to pay immediately any final
money judgment in excess of $100,000 against Borrower or Guarantor,
respectively.


(j)           The dissolution, liquidation, termination or forfeiture of right
to do business of Borrower.


(k)           A Change of Control shall occur.


(l)           Borrower shall have (1) concealed, removed, or permitted to be
concealed or removed any part of its property with the intent to hinder, delay
or defraud any of its creditors; or (2) made or suffered a transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or (3) suffered or permitted while insolvent (under any
applicable definition of the term) any creditor to obtain a lien upon any of its
property through legal proceedings or distraint which lien is not permanently
vacated within thirty (30) days from the date thereof.


(m)           [Intentionally Omitted]


(n)           The occurrence of any development, condition or event which has or
could reasonably be likely to have a Material Adverse Effect.


(o)           The occurrence of any other event or circumstance identified as an
Event of Default in this Agreement or under any of the other Loan Documents.

 
24

--------------------------------------------------------------------------------

 

(p)           The occurrence of any default under any Lease covering any portion
of the Real Property Collateral or the repudiation, termination or attempted
repudiation or termination of any such Lease.


(q)           [Intentionally Omitted]


(r)           The occurrence of any event of default (after the expiration of
any applicable grace, notice or cure period) under the Collateral Note or any of
the other Collateral Loan Documents.


(s)           The occurrence of any event of default (after the expiration of
any applicable grace, notice or cure period) under the Tax Agreement.


(t)           The occurrence of any event referred to in Paragraphs (b), (c),
(d), (f), (g), (i) or (j), above with respect to any Loan Party (other than
Borrower) (as if such Loan Party were "Borrower" in such Paragraphs).


Nothing contained in this Agreement shall be construed to limit the Events of
Default enumerated in any of the other Loan Documents and all such Events of
Default shall be cumulative.


7.02           Contest of Certain Claims.  Notwithstanding any other provisions
of the Loan Documents, Borrower’s failure to pay or discharge any tax,
assessment or mechanic's or materialman's lien asserted against the Collateral
shall not constitute an Event of Default if and so long as (a) Borrower shall
diligently and in good faith contest the same by appropriate legal proceedings
which shall operate to prevent the enforcement or collection of the same and the
sale of the Collateral, or any part thereof, to satisfy the same; (b) Borrower
shall have furnished to Lender an indemnity bond satisfactory to Lender, secured
by a cash deposit or other security satisfactory to Lender, or with a surety
satisfactory to Lender, in the amount of the tax, assessment or mechanic's or
materialman's lien claim plus a reasonable additional sum to pay all costs,
interest and penalties that may be imposed or incurred in connection therewith,
to assure payment of the matters under contest and to prevent any sale or
forfeiture of the Collateral or any part thereof; (c) Borrower shall promptly
upon final determination thereof pay the amount of any such tax, assessment or
claim so determined, together with all costs, interest and penalties which may
be payable in connection therewith; (d) the tax, assessment or mechanic's or
materialman's lien does not constitute a default under any other mortgage or
security interest covering or affecting any part of the Collateral; and (e)
notwithstanding the foregoing, Borrower shall immediately upon request of Lender
pay (and if Borrower shall fail to do so, Lender may, but shall not be required
to, pay) any such tax, assessment or claim notwithstanding such contest if in
the reasonable opinion of Lender the Collateral or Lender's rights with respect
thereto shall be in jeopardy or in danger of being forfeited or foreclosed.


ARTICLE VIII
CERTAIN RIGHTS AND REMEDIES OF LENDER


8.01            Certain Remedies.  If any Event of Default shall occur and be
continuing, the Lender may declare the Indebtedness or any part thereof to be
immediately due and payable, and the same shall thereupon become immediately due
and payable, without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by Borrower and each other Loan Party; provided, however, that upon the
occurrence of an Event of Default under Section 5.01(c) or Section 5.01(d), the
Indebtedness shall become immediately due and payable without notice, demand,

 
25

--------------------------------------------------------------------------------

 


presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Borrower and each other Loan
Party.  If any Event of Default shall occur and be continuing, the Lender may
exercise all rights and remedies available to it in law or in equity, under the
Loan Documents, or otherwise.


8.02           Performance by Lender.  Should any covenant, duty, or agreement
of Borrower fail to be performed in accordance with the terms of the Loan
Documents, Lender may, at its option, perform, or attempt to perform, such
covenant, duty or agreement on behalf of Borrower.  In such event, Borrower
shall pay to Lender on demand any amount expended by Lender in such performance
or attempted performance, together with interest thereon at the rate provided in
the Note for past-due principal from the date of such expenditure by Lender
until paid.  Notwithstanding the foregoing, it is expressly understood that
Lender does not assume and shall never have any liability or responsibility for
the performance of any duties of Borrower hereunder.  Without limiting the
generality of the foregoing, upon the occurrence of an Event of Default, Lender
shall have the right, in addition to any other Right of Lender, but not the
obligation, in its own name or in the name of Borrower, to enter into possession
of the Real Property Collateral and to employ watchmen and other safeguards to
protect the Real Property Collateral.  Borrower hereby appoints Lender as the
attorney-in-fact of Borrower with full power of substitution, and in the name of
Borrower if Lender elects to do so, upon the occurrence of a Default, to (a)
endorse the name of Borrower on any checks or drafts representing proceeds of
the insurance policies required hereunder, or other checks or instruments
payable to Borrower with respect to the Collateral; and (b) prosecute or defend
any action or proceeding incident to the Collateral.  The power-of-attorney
granted hereby is a power coupled with an interest, is irrevocable and shall not
terminate upon disability of the principal.  Lender shall have no obligation to
undertake any of the foregoing actions, and if Lender should do so, it shall
have no liability to Borrower for the sufficiency or adequacy of any such
actions taken by Lender.


8.03           Lender Not in Control.  None of the covenants or other provisions
contained in this Agreement shall, or shall be deemed to, give Lender the right
or power to exercise control over the affairs and/or management of any Loan
Party, the power of Lender being limited to the rights to exercise the remedies
referred to in the other Sections of this Article; provided that if Lender
becomes the owner of any stock of any entity, whether through foreclosure or
otherwise, Lender shall be entitled to exercise such legal rights as it may have
by being a shareholder of such entity.


8.04           Waivers.  The acceptance by Lender at any time and from time to
time of part payment on the Indebtedness shall not be deemed to be a waiver of
any Default or Event of Default then existing.  No waiver by Lender of any
Default or Event of Default shall be deemed to be a waiver of any other then
existing or subsequent Default or Event of Default.  No waiver by Lender of any
of its Rights hereunder, in the other Loan Documents or otherwise shall be
considered a waiver of any other or subsequent Right of Lender.  No delay or
omission by Lender in exercising any Right under the Loan Documents or otherwise
shall impair such Right or be construed as a waiver thereof or any acquiescence
therein, nor shall any single or partial exercise of any such Right exhaust the
same or preclude other or further exercise thereof or the exercise of any other
Right under the Loan Documents or otherwise.


8.05           Cumulative Rights.  All Rights available to Lender under the Loan
Documents shall be cumulative of and in addition to all other Rights of Lender
at law, in equity or otherwise whether or not the Indebtedness is due and
payable and whether or not Lender shall have instituted any suit for collection,
foreclosure or other action in connection with the Loan Documents.


8.06           Assignment.  Lender may assign its rights or obligations
hereunder or grant participations in the Loan from time to time in whole or in
part.

 
26

--------------------------------------------------------------------------------

 


8.07           Setoff.  In addition to any other rights or remedies of Lender
under any Loan Document, by law or otherwise, upon the occurrence and during the
continuance or existence of any Event of Default, Lender may, at any time and
from time to time, without notice to Borrower (any requirements for such notice
being expressly waived by Borrower), setoff and apply against any or all of the
Indebtedness (whether or not then due), any or all deposits (general or special,
time or demand, provisional or final) at any time held by Borrower and other
indebtedness at any time owing by Lender to or for the credit or for the account
of Borrower, and any property of Borrower, from time to time in possession or
control of Lender, irrespective of whether or not Lender shall have made any
demand hereunder or for payment of the Indebtedness and although such
obligations may be contingent or unmatured, and regardless of whether any
Property then held by Lender is adequate to cover the Indebtedness. The rights
of Lender under this Section are in addition to any other rights and remedies
(including, without limitation, other rights of setoff) which Lender may
otherwise have. Borrower hereby grants Lender a lien on and security interest in
all such deposits, indebtedness and other property as additional collateral for
the payment and performance of the Indebtedness. Notwithstanding the foregoing,
Lender shall have no security interest in or right of setoff with respect to any
accounts or deposits held by any related third party.


ARTICLE IX
GENERAL TERMS AND CONDITIONS


9.01           Notices.  All notices, demands, requests and other communications
required or permitted hereunder, or under any other Loan Document except as
otherwise provided therein, shall be in writing and shall be deemed to be given
and delivered when received, or if earlier and regardless of whether or not
actually received (except where actual receipt is specified herein or in any
other Loan Document), upon deposit in a regularly maintained receptacle for the
United States mail, registered or certified, postage fully prepaid, return
receipt requested, addressed to Borrower or Lender, as the case may be, at its
address specified on the first page of this Agreement or at such other address
as such party may have specified theretofore by notice delivered in accordance
with this Section and actually received by the other party.  To the extent
actual receipt is required, rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was received
shall be deemed to be receipt of the notice, demand, request or other
communication.


9.02           Continuation and Survival.  All covenants, agreements,
representations and warranties made in or pursuant to this Agreement shall be
deemed continuing and made at and as of the date of this Agreement and at and as
of all times thereafter.  All statements contained in any certificate, financial
statement, legal opinion or other instrument delivered by or on behalf of
Borrower or any other Loan Party pursuant to or in connection with any of the
Loan Documents shall constitute additional representations and warranties made
under this Agreement.  All covenants, agreements, representations and warranties
made in or pursuant to this Agreement shall survive until payment in full of all
sums owing and performance of all other obligations hereunder by Borrower to
Lender and shall not be waived by the execution and delivery of this Agreement,
any investigation by Lender or any other event except a specific written waiver
by Lender.


9.03           Successors and Assigns.  All covenants and agreements contained
by or on behalf of the Loan Parties in this Agreement and the other Loan
Documents shall bind each of their successors and assigns and shall inure to the
benefit of the Lender and its successors and assigns.  The Loan Parties shall
not, however, have the right to assign their rights under this Agreement, the
other Loan Documents, or any interest herein or therein, without the prior
written consent of the Lender.  In the event that the Lender sells to other
lenders participations in the Note or other indebtedness of the Borrower or the
other Loan Parties incurred or to be incurred pursuant to this Agreement, each
of such other lenders shall have

 
27

--------------------------------------------------------------------------------

 

the rights of set-off against such indebtedness and similar rights or liens to
the same extent as may be available to the Lender.


9.04           Modifications.  No provision of this Agreement or the other Loan
Documents may be modified, waived or terminated except by instrument in writing
(referring specifically to the particular instrument) executed by the party
against whom the modification, waiver or termination is sought to be enforced.


9.05           Invalid Provisions.  If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision shall be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of any such provision shall not be affected thereby.


9.06           Election of Remedies.  Lender shall have all of the Rights
granted in the Loan Documents or otherwise and all of those available at law or
in equity, and these same Rights shall be cumulative and may be pursued
separately, successively or concurrently against Borrower, any other Loan Party
or any property covered under the Loan Documents at the sole discretion of
Lender.  The exercise or failure to exercise any of the same shall not
constitute a waiver or release thereof or of any other Right, and the same shall
be nonexclusive.


9.07           Loan Documents.  All documents, certificates, insurance policies
and other items required under this Agreement to be executed or delivered to
Lender must be in form, scope and substance satisfactory to Lender.  All
documents evidencing, guaranteeing, securing or pertaining to the Loan shall be
prepared by counsel selected by Lender.


9.08           Limitation on Interest.  The parties hereto intend to conform
strictly to the applicable usury laws.  In no event, whether by reason of demand
for payment or acceleration of the maturity of the Indebtedness or otherwise,
shall the interest contracted for, charged or received by Lender hereunder or
otherwise exceed the maximum amount permissible under applicable law.  If, from
any circumstance whatsoever, interest would otherwise be payable to Lender in
excess of the maximum lawful amount, the interest payable to Lender shall be
reduced automatically to the maximum amount permitted under applicable law.  If
Lender shall ever receive anything of value deemed interest under applicable law
which would apart from this provision be in excess of the maximum lawful amount,
an amount equal to any amount which would have been excessive interest shall be
applied to the reduction of the principal amount owing on the Indebtedness in
the inverse order of its maturity and not to the payment of interest, or if such
amount which would have been excessive interest exceeds the unpaid principal
balance of the Indebtedness, such excess shall be refunded to Borrower.  All
interest paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
stated term (including  any renewal or extension) of such indebtedness so that
the amount of interest on account of such indebtedness does not exceed the
maximum permitted by applicable law.  The provisions of this Section shall
control all existing and future agreements between Borrower and Lender.


9.09           No Third Party Beneficiary.  This Agreement is for the sole
benefit of Lender and Borrower and is not for the benefit of any third party.


9.10           Lender's Consent or Approval.  Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent or
the exercise of judgment of Lender is required, the granting or denial of such
approval or consent and the exercise of such judgment shall be (a) within the
sole discretion of Lender; and (b) deemed to have been given only by a specific
writing intended for the

 
28

--------------------------------------------------------------------------------

 

purpose and executed by Lender.  Each provision for consent, approval,
inspection, review, or verification by Lender is for Lender's own purposes and
benefit only.


9.11           Applicable Law.  This Agreement and the other Loan Documents have
been executed and delivered in the State of Texas, are performable in Harris
County, Texas, and shall be governed by and construed in accordance with the
laws of the State of Texas and the laws of the United States applicable to
transactions within the State of Texas.  In no event shall Chapter 346 of the
Texas Finance Code (which regulates certain revolving loan accounts and
revolving tri-party accounts) apply to the Loan or any Loan Document.  To the
extent that Chapter 303 of the Texas Finance Code and/or Articles 1D.002 and
1D.003 of the Texas Credit Title are applicable to the Loan or any Loan
Document, the "weekly ceiling" specified in such article is the applicable
ceiling; provided that, if any applicable law permits greater interest, the law
permitting the greatest interest shall apply.


9.12           Renewal, Extension or Rearrangement.  All provisions of this
Agreement and of any other Loan Documents relating to the Note or other
Indebtedness shall apply with equal force and effect to each and all promissory
notes hereinafter executed which in whole or in part represent a renewal,
extension for any period, increase or rearrangement of any part of the
Indebtedness originally represented by the Note or any part of such other
Indebtedness.


9.13           Expenses.  Borrower will pay (i) all expenditures incurred with
third parties by Lender (including reasonable fees, expense and disbursements of
counsel for Lender) in connection with the preparation, negotiation,
interpretation, enforcement, operation and administration of this Agreement or
any waiver, modification or amendment of any provisions hereof, (ii) all
out-of-pocket expenses of Lender (including reasonable filing fees and audit
fees) in connection with the filing of any instrument or documents required
under this Agreement or any other Loan Document, and (iii) if a Default occurs,
all reasonable fees, expenses and disbursements of counsel employed in
connection with any and all collection efforts.  Borrower agrees to pay
promptly, and to indemnify Lender from and hold it harmless against, any filing
or recording fees, assessments, or chargers made by any governmental authority
by reason of the execution, delivery, recordation or filing by Borrower or
Lender of this Agreement, the Note, any other Loan Document and any documents,
instruments or agreements executed in connection therewith.


9.14           Singular and Plural.  Words used herein in the singular, where
the context so permits, shall be deemed to include the plural and vice
versa.  The definitions of words in the singular herein shall apply to such
words when used in the plural where the context so permits and vice versa.


9.15           Construction.  This Agreement is a contract made under and shall
be construed in accordance with and governed by the laws of the United States of
America and the State of Texas.


9.16           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, the Lender shall not be obligated to extend credit
to the Borrower or any other Loan Party in an amount in violation of any
limitation or prohibition provided by any application statue or regulation.


9.17           Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Lender and the Loan
Parties and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof.

 
29

--------------------------------------------------------------------------------

 

9.18           Descriptive Headings.  Descriptive headings of the several
section of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.


9.19           Effectiveness.  This Agreement shall not be effective until
delivered to the Lender in the State of Texas, accepted by the Lender in such
State, and executed by the Lender in such State.


9.20          ARBITRATION AGREEMENT AND WAIVER OF JURY TRIAL.   EACH LOAN PARTY
AGREES TO BE BOUND BY THE TERMS AND PROVISIONS OF THE BINDING ARBITRATION
AGREEMENT AND WAIVER OF JURY TRIAL OF EVEN DATE HEREWITH, WHICH IS INCORPORATED
BY REFERENCE HEREIN AND IS ACKNOWLEDGED AS RECEIVED BY EACH LOAN PARTY.


9.21           Counterpart Execution.  This Agreement may be executed in several
counterparts, each of which shall be fully effective as will be deemed to be an
original, and each of which alone and all of which together, shall constitute
one and the same instrument, but in making proof of this Agreement it shall not
be necessary to produce or account for each copy of any counterpart other than
the counterpart signed by the party against whom this Agreement is to be
enforced.  This Agreement may be transmitted by facsimile or portable document
format (“PDF”), and it is the intent of the parties for the facsimile of any
autograph printed by a receiving facsimile machine or PDF to be an original
signature and for the facsimile or PDF and any complete photocopy of the
Agreement to be deemed an original counterpart.


9.22           Controlling Document.  In the event of any conflict between the
provisions of this Agreement and the Collateral Assignment, it is the intent of
the parties hereto that the provisions of the Collateral Assignment shall
control. In the event of any conflict between the provisions of this Agreement
and any of the other Loan Documents (other than the Collateral Assignment), it
is the intent of the parties hereto that the provisions of this Agreement shall
control.  All of the Loan Documents are by this reference incorporated into this
Agreement.


9.23           Imaging of Documents. The Loan Parties expressly acknowledge,
understand and agree that Lender's document retention policy involves the
imaging of the Loan Documents and the destruction of the paper originals
thereof.  In connection therewith, the Loan Parties hereby waive any and all
rights they have or may have to claim, for any and all purposes whatsoever, that
imaged copies of any or all of the Loan Documents are not originals thereof.


9.24           Time of Essence.  Time shall be of the essence in this Agreement.


9.25           LOAN PARTY’S CERTIFICATION.  EACH LOAN PARTY HEREBY CERTIFIES,
ACKNOWLEDGES, REPRESENTS AND AGREES AS FOLLOWS:


THE LENDER HAS NOT REQUIRED, AS A CONDITION TO THE LOAN, THAT:


(A)           SUCH LOAN PARTY (OR ANY AFFILIATE, SUBSIDIARY OR OTHER PERSON
ASSOCIATED WITH SUCH LOAN PARTY) OBTAIN SOME ADDITIONAL CREDIT, PROPERTY, OR
SERVICE FROM LENDER, FROM ANY BANK HOLDING COMPANY OF LENDER AND/OR FROM ANY
OTHER SUBSIDIARY OF ANY SUCH BANK HOLDING COMPANY;


(B)           SUCH LOAN PARTY (OR ANY AFFILIATE, SUBSIDIARY OR OTHER PERSON
ASSOCIATED WITH SUCH LOAN PARTY) PROVIDE

 
30

--------------------------------------------------------------------------------

 

SOME ADDITIONAL CREDIT, PROPERTY, OR SERVICE TO LENDER, OTHER THAN THOSE RELATED
TO AND USUALLY PROVIDED IN CONNECTION WITH A LOAN, DISCOUNT, DEPOSIT, OR TRUST
SERVICE;


(C)           SUCH LOAN PARTY (OR ANY AFFILIATE, SUBSIDIARY OR OTHER PERSON
ASSOCIATED WITH SUCH LOAN PARTY) PROVIDE SOME ADDITIONAL CREDIT, PROPERTY, OR
SERVICE TO ANY BANK HOLDING COMPANY OF LENDER, OR TO ANY OTHER SUBSIDIARY OF ANY
SUCH BANK HOLDING COMPANY; OR


(D)           SUCH LOAN PARTY (OR ANY AFFILIATE, SUBSIDIARY OR OTHER PERSON
ASSOCIATED WITH SUCH LOAN PARTY) SHALL NOT OBTAIN SOME OTHER CREDIT, PROPERTY,
OR SERVICE FROM A COMPETITOR OF LENDER, ANY BANK HOLDING COMPANY OF LENDER, OR
ANY SUBSIDIARY OF ANY SUCH BANK HOLDING COMPANY, OTHER THAN A CONDITION OR
REQUIREMENT THAT LENDER SHALL REASONABLY IMPOSE IN A CREDIT TRANSACTION TO
ASSURE THE SOUNDNESS OF THE CREDIT.


NOTWITHSTANDING THE FOREGOING, TO THE EXTENT ANY SUCH REQUIREMENT MAY HAVE
EXISTED OR BEEN IMPOSED PRIOR TO THE CLOSING OF THE LOAN, (I) SUCH REQUIREMENT
IS HEREBY SPECIFICALLY NEGATED AND DISCLAIMED BY LENDER, AND (II) EACH LOAN
PARTY HEREBY RELEASES, RELINQUISHES AND FOREVER DISCHARGES LENDER, AS WELL AS
ITS PREDECESSORS, SUCCESSORS, ASSIGNS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES
AND REPRESENTATIVES, OF AND FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS AND CAUSES
OF ACTION OF ANY AND EVERY KIND OR CHARACTER, PAST OR PRESENT, WHICH SUCH LOAN
PARTY MAY HAVE AGAINST LENDER AND ITS PREDECESSORS, SUCCESSORS, ASSIGNS, AGENTS,
OFFICERS, DIRECTORS, EMPLOYEES AND REPRESENTATIVES ARISING OUT OF OR WITH
RESPECT TO ANY SUCH REQUIREMENT.


9.26           FINAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-
SIGNATURE PAGE FOLLOWS]


 
31

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date and year first above written.
 


BORROWER:
 
GUARANTOR:
     
MNHP NOTE HOLDER, LLC,
a Delaware limited liability company
 
MOODY NATIONAL MORTGAGE CORPORATION,
a Texas corporation
   
 
By:
MOODY NATIONAL OPERATING PARTNERSHIP I, L.P.,
     
a Delaware limited partnership, its Manager
 
By:
/s/ Brett C. Moody
       
Brett C. Moody, President
By:
MOODY NATIONAL REIT I, INC.,
       
a Maryland corporation, its General Partner
 
MOODY NATIONAL MANAGEMENT, L.P.,
     
a Texas limited partnership
By:
/s/ Brett C. Moody
     
Brett C. Moody, CEO
 
By:
MOODY MANAGEMENT CORPORATION,
       
a Texas corporation, its General Partner
LENDER:
         
By:
/s/ Brett C. Moody
PATRIOT BANK,
   
Brett C. Moody, President
a Texas banking association
         
MOODY NATIONAL REALTY COMPANY, L.P.,
By:
/s/ Jim Franer
 
a Texas limited partnership
 
Jim Franer, Executive Vice President
         
By:
MOODY REALTY CORPORATION,
       
a Texas corporation,
       
its General Partner
               
By:
/s/ Brett C. Moody
       
Brett C. Moody, President
         

 
 
 

--------------------------------------------------------------------------------

 


Exhibits:
Exhibit “A” – Closing Matters
Exhibit “B” – Insurance Requirements
Exhibit “C” – Permitted Temporary Defaults
Exhibit “D” – Modification Agreement


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
TO
COMMERCIAL LOAN AGREEMENT


The Note, dated the Closing Date.


The Collateral Assignment, dated the Closing Date.


The original Collateral Note, together with the Allonge.


The Guaranty Agreements, dated the Closing Date.


A favorable opinion of counsel for each Loan Party covering such matters
incident to the Loan and the Loan Documents as Lender may request.


The Tax Agreement.


Financing Statements (Form UCC-1 or as required by Lender) with respect to the
security interests granted in the Loan Documents, together with evidence of the
priority of the respective security interests perfected thereby.


Insurance Policies, certificates and binders required pursuant to Section 4.01
and Exhibit “B” to this Agreement.


Financial Statements.


The following organizational documents for each Loan Party:


(a)           Resolutions. Resolutions of the Board of Directors (or other
governing body) of each Loan Party certified by the Secretary or an Assistant
Secretary (or other custodian of records) of such Loan Party, which authorize
the execution, delivery, and performance by such Loan Party, of this Agreement
and the other Loan Documents to which such Loan Party is or is to be a party;
 
(b)           Incumbency Certificate. A certificate of incumbency certified by
an authorized officer or representative certifying the names of the individuals
or other Persons authorized to sign this Agreement and each of the other Loan
Documents to which each Loan Party is or is to be a party (including the
certificates contemplated herein) on behalf of such Person together with
specimen signatures of such Persons;
 
(c)           Constituent Documents. The Constituent Documents for each Loan
Party as of a date acceptable to the Lender;


(d)           Governmental Certificates. Certificates of the appropriate
government officials of the state of incorporation or organization of each Loan
Party as to the existence and good standing of such Loan Party, each dated
within forty-five (45) days prior to the date of the Closing Date; and


(e)           Other Information.  Such other satisfactory evidence as Lender
shall require that all necessary action on the part of Borrower and each other
Loan Party has been taken with respect to the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby so that
this Agreement and all other Loan Documents to be executed and delivered by or
on behalf of Borrower or any other Loan Party will be valid and binding upon
Borrower, each other Loan Party or Person executing and delivering such
document, as the case may be.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”
TO
COMMERCIAL LOAN AGREEMENT


Insurance Requirements


Borrower shall maintain with responsible insurance companies having at least an
A Policyholder's Rating and a Financial Size Rating of XII by Alfred M. Best
Company (or another company approved by Lender) the following:


1.           Hazard Insurance.  Insurance with respect to all insurable
Collateral against loss or damage by fire, lightning, windstorm, explosion,
hail, tornado, collapse, riot, riot attending a strike, sprinkler leakage, civil
commotion, damage from aircraft and vehicles, and smoke damage and loss or
damage from such hazards as are presently included in so called "extended
coverage" and against vandalism and malicious mischief and against such other
insurable hazards as may be required by Lender for the benefit of Borrower and
Lender as named insured and/or loss payees.  The amount of such insurance shall
be the full replacement cost of the buildings, improvements, furniture,
furnishings, fixtures, equipment and other items (whether personalty or
fixtures) included in the Collateral, without deduction for depreciation.  Full
replacement cost, as used herein, means, with respect to the buildings and
improvements, the cost of replacing the buildings and improvements, exclusive of
the cost of excavations, foundations and footings below the first floor slab
grade, but including the cost of debris removal, and means, with respect to such
furniture, furnishings, fixtures, equipment and other items, the cost of
replacing same.  Each such policy shall contain a replacement cost endorsement
and such other endorsements as are sufficient to prevent Borrower and Lender
from becoming a coinsurer with respect to such buildings and improvements.  Such
insurance shall be "All-Risk" form.


2           Flood Insurance.  If and to the extent any of the Collateral is
located in a flood hazard area, a federal flood insurance policy in an amount
equal to the lesser of the amount of the Loan or the maximum amount available.


3.           Other.  Such other insurance on the Collateral, or any replacements
or substitutions thereof, or additions thereto, and in such amounts as may from
time to time be required by Lender against other insurable hazards or casualties
which at the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height and type of the buildings and
improvements, or any replacements or substitutions therefor, or additions
thereto, and their construction, location, use and occupancy.


All insurance policies shall be "occurrence" based policies, issued and
maintained by Insurers, in amounts, with deductibles, and in form satisfactory
to Lender, shall require not less than thirty (30) days' prior written notice to
Lender of any cancellation lapse, expiration, reduction or other change of
coverage, and shall provide, if possible, for payment of all costs and expenses
incurred by Lender in the event of any contested claim.  Without limiting the
discretion of Lender with respect to required endorsements to insurance
policies, all such policies for loss or damage to the Collateral shall contain a
standard mortgagee clause (without contribution) naming Lender as mortgagee with
loss proceeds payable to Lender.  All such policies also shall provide that the
validity and enforceability of such policies will not be affected by, and the
proceeds of such policies will be payable to Lender notwithstanding any (i) act,
failure to act, or negligence of the insured, (ii) any violation of any
warranty, declaration or condition contained in any such policy by the insured,
(iii) the occupancy or use of the Collateral for purposes more hazardous than
permitted by the terms of the policy, (iv) the exercise of the power of sale or
any foreclosure or other action or proceeding taken by Lender pursuant to the
Loan Documents, or (v) any change in title to or ownership of the
Collateral.  In the case of policies of "extended coverage" insurance carried by
a lessee of the Collateral for the benefit of Borrower, Borrower will upon
request of Lender cause such policies to be endorsed to provide for payment of
proceeds to Lender as its interests may appear.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”
TO
COMMERCIAL LOAN AGREEMENT




Permitted Temporary Defaults under Collateral Loan Documents


1.  
Collateral Note Maker’s failure to maintain a debt service coverage ratio of
1.25 to 1.00 as required under Section 5.07 (Ratios) of the Collateral Loan
Agreement.



2.  
Collateral Note Maker’s failure to maintain the FF&E Reserve Account (as defined
in Collateral Loan Agreement) in the manner required under Section 5.10 (Reserve
Accounts) of the Collateral Loan Agreement.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT “D”
TO
COMMERCIAL LOAN AGREEMENT




Form of Authorized Modification Agreement
[To be attached]

